Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1065
                         Lower Tribunal No. 16-6113C
                             ________________


                               Angelo Johnson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

     Carlos J. Martinez, Public Defender; Holland & Knight, LLP, Rodolfo
Sorondo, Jr., and Rebecca Plasencia, for appellant.

     Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before FERNANDEZ, SCALES, and MILLER, JJ.

     PER CURIAM.

     Affirmed.